Title: Thomas Jefferson to Charles Johnston, 18 February 1810
From: Jefferson, Thomas
To: Johnston, Charles


          
            Sir
             
                     Monticello 
                     Feb. 18. 10.
          
          
		    
		  Mr 
                  Burgess Griffin informs me he has sold you my crop of tobacco made at the Poplar forest the last year, for which you will make paiment there, or preferably in Richmond, as far as may be convenient to me. 
		  be pleased therefore to pay to mr Burgess Griffin the sum of seventy four Dollars 29. cents, and in addition to this the proportion of the whole amount as it shall become due of 
                  for 
                  his & the other overseer’s shares, making together about one eighth of the whole, but the exact amount he will more exactly state to you.
			 
		  what shall remain be pleased to 
                  remit give orders for in Richmond paiable to Messrs Gibson & Jefferson, doing me the favor to give me by post a line of information whenever such order is sent to them. 
		   accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        